

116 SRES 457 ATS: Condemning the terrorist attack at Naval Air Station Pensacola on Friday, December 6, 2019, honoring the members of the Navy who lost their lives in the attack, and expressing support and prayers for all individuals affected by the attack.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 457IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Scott of Florida (for himself, Mr. Rubio, Mr. Isakson, Mr. Perdue, Mr. Shelby, and Mr. Jones) submitted the following resolution; which was considered and agreed toRESOLUTIONCondemning the terrorist attack at Naval Air Station Pensacola on Friday, December 6, 2019,
			 honoring the members of the Navy who lost their lives in the attack, and
			 expressing support and prayers for all individuals affected by the attack.
	
 Whereas, on the morning of Friday, December 6, 2019, a second lieutenant in the Royal Saudi Air Force killed 3 sailors and wounded 8 additional individuals in a terrorist attack at Naval Air Station Pensacola;
 Whereas the 3 victims killed in the attack— (1)were sailors in aviation training at Naval Air Station Pensacola; and
 (2)showed heroism and bravery in the face of evil as they ran towards the shooter, which saved lives; Whereas Airman Mohammed Sameh Haitham of St. Petersburg, Florida, who was 19 years of age, served the United States with honor and distinction, having recently completed basic military training;
 Whereas Ensign Joshua Kaleb Watson of Enterprise, Alabama, who was 23 years of age, served the United States with honor and distinction, having recently graduated from the United States Naval Academy;
 Whereas Airman Apprentice Cameron Scott Walters of Richmond Hill, Georgia, who was 21 years of age, served the United States with honor and distinction, having recently completed basic military training;
 Whereas the response of Naval Security Forces personnel and local law enforcement officials prevented the additional loss of life; and
 Whereas the people of the United States— (1)stand united around the community of Pensacola and the families and communities of the victims to support all individuals affected by the attack; and
 (2)pray for healing and peace: Now, therefore, be it  That the Senate—
 (1)condemns the terrorist attack of December 6, 2019, at Naval Air Station Pensacola; (2)honors the sacrifice and memory of the 3 members of the Navy who lost their lives in the attack;
 (3)recognizes the skill and heroism of the law enforcement officials, the members of the Armed Forces, and the first responders who came to the aid of others during the attack;
 (4)commends the efforts of individuals who are working to— (A)care for those who were injured during the attack; and
 (B)investigate this horrific incident; (5)extends its heartfelt condolences and prayers to the families of those who were killed in the attack and to all of the individuals affected in the community of Pensacola and in the United States; and
 (6)pledges to continue to work together to prevent future attacks.